


110 HR 681 IH: Parental Empowerment Act of

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 681
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Jones of North
			 Carolina introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To prohibit a State from receiving Federal education
		  funds unless the State has certain policies and procedures regarding the
		  purchase or acquisition of library and classroom-based reference,
		  instructional, and other print materials for use in elementary schools, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Parental Empowerment Act of
			 2007.
		2.Required policies
			 and proceduresBeginning not
			 later than 1 year after the date of the enactment of this Act, a State may not
			 receive any funds under any program or activity administered by the Secretary
			 of Education unless, with regard to the purchase or acquisition of any library
			 or classroom-based reference, instructional, or other print material for use in
			 any elementary school, the State is implementing policies and procedures
			 that—
			(1)require each local educational agency in
			 the State to maintain a parent review and empowerment council in accordance
			 with this Act; or
			(2)if the State purchases most library or
			 classroom-based reference, instructional, or other print materials for use in
			 elementary schools served by the State’s local educational agencies, require
			 the State educational agency to maintain such a council.
			3.Parent review and
			 empowerment council
			(a)MembershipEach council shall be composed of not less
			 than 5 nor more than 15 members (unless a lesser or greater number of members
			 is determined by the State (or its designee) to be necessary for organizational
			 purposes), of which—
				(1)a
			 majority of the members must have a child who is enrolled, or was enrolled
			 within the previous 2 school years, in an elementary school operated by the
			 applicable educational agency; and
				(2)at least 1 member must have a child who is
			 enrolled in a kindergarten operated by such agency if the kindergarten program
			 of the agency is operated as part of a separate educational program.
				(b)Operations
				(1)In
			 generalEach council shall provide significant input into the
			 decision-making process of the applicable educational agency regarding the
			 purchase or acquisition of any library or classroom-based reference,
			 instructional, or other print material for use in any elementary school.
				(2)RecommendationsEach
			 council shall provide recommendations to the relevant decision-making body on
			 the purchase or acquisition by the applicable educational agency of any library
			 or classroom-based reference, instructional, or other print material for use in
			 any elementary school, including by majority vote—
					(A)recommending the
			 acceptance in whole or in part of the proposed purchase or acquisition;
					(B)recommending the
			 supervised release (such as by parent or teacher signature) of part of the
			 proposed purchase or acquisition;
					(C)recommending that
			 the relevant decision-making body review and specifically determine whether
			 part of the proposed purchase or acquisition is appropriate; or
					(D)recommending
			 against part of the proposed purchase or acquisition.
					(3)TimingEach
			 council shall provide recommendations pursuant to paragraph (2) prior to the
			 date of the purchase or acquisition involved.
				(4)MeetingsEach council shall meet not less than every
			 6 months to review, consider, and provide recommendations on the purchase or
			 acquisition by the applicable educational agency of library or classroom-based
			 reference, instructional, or other print materials for use in any elementary
			 school.
				4.Rule of
			 constructionNothing in this
			 Act shall be construed to create a Federal prohibition against the purchase or
			 acquisition of any library or classroom-based reference, instructional, or
			 other print material by a State or local educational agency if the State or
			 agency determines that such material is appropriate.
		5.ReportNot later than 18 months after the date of
			 the enactment of this Act, the Secretary shall conduct a study and submit a
			 report on the results achieved under this Act to the Committee on Education and
			 the Workforce of the House of Representatives and the Committee on Health,
			 Education, Labor, and Pensions of the Senate.
		6.DefinitionsIn this Act:
			(1)The term
			 applicable educational agency means—
				(A)the local
			 educational agency involved; or
				(B)in the case of a
			 State described in section 2(2), the State educational agency.
				(2)The term
			 child means a child within the age limits for which the State
			 involved provides free public education.
			(3)The term council means a
			 parent review and empowerment council maintained in accordance with this
			 Act.
			(4)The term elementary
			 school—
				(A)has the meaning
			 given to that term in section 9101 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801); and
				(B)includes a kindergarten operated by the
			 applicable educational agency, irrespective of whether the kindergarten is
			 operated as part of a separate educational program or as a part of the State's
			 elementary education under applicable State law.
				(5)The term
			 library or classroom-based reference, instructional, or other print
			 material excludes any school textbook.
			(6)The term local educational
			 agency has the meaning given to that term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(7)The term
			 Secretary means the Secretary of Education.
			(8)The term
			 State includes the several States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
			 American Samoa, Guam, the Virgin Islands, and any other territory or possession
			 of the United States.
			(9)The term
			 State educational agency has the meaning given to that term in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
			
